Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Davies, Ryan on July 8, 2021.

The application has been amended as follows: 

AMENDMENTS TO THE CLAIMS:
This listing of claims will replace all prior versions and listings of claims in the application:

1.  (Currently Amended)  A system for heating an optical component of a lithographic apparatus, the system comprising:
	a heating radiation source, the heating radiation source being configured to emit heating radiation for heating of the optical component, 
	an optical device configured for dividing the heating radiation emitted by the heating radiation source into a first radiation portion and a second radiation portion, the first radiation portion comprising a first polarisation and the second radiation portion comprising a second polarisation, and
	an attenuating element, the attenuating element being configured to allow a ratio between the first radiation portion and the second radiation portion to be varied or changed,
	wherein the system is configured to direct the heating radiation emitted by the heating radiation source onto the optical component, a portion of the heating radiation being absorbed by the optical component and another portion of the heating radiation being reflected by the optical component, and wherein the system is configured to vary or change a property of the heating radiation emitted by the heating radiation source such that the other portion of the heating radiation that is reflected by the optical component is constant during operation of the lithographic apparatus.

2.  (Original)  The system of claim 1, wherein the property comprises at least one of the following: a polarisation, polarisation state, intensity, power and wavelength of the heating radiation emitted by the heating radiation source. 

3.  (Previously Presented)  The system of claim 1, wherein the system is configured to be operable between:
a first configuration, in which the heating radiation directed onto the optical component comprises a first property; and 
a second configuration, in which the heating radiation directed onto the optical component comprises a second property.

4.  (Original)  The system of claim 3, wherein the first property comprises at least one of a first wavelength, a first polarisation state, a first power and a first intensity, and the second property comprises at least one of a second wavelength, a second polarisation state, a second power and a second intensity.

5.  (Original)  The system of claim 4, wherein, in the first polarisation state, the heating radiation comprises polarised or p-polarised heating radiation.

6.  (Original)  The system of claim 4, wherein, in the second polarisation state, the heating radiation comprises polarised or p-polarised heating radiation and/or unpolarised or s-polarised heating radiation.

7.  (Original)  The system of claim 4, wherein the second wavelength is longer than the first wavelength.

8.  (Original)  The system of claim 4, wherein the first wavelength comprises a wavelength of about 1µm and the second wavelength comprises a wavelength of about 2µm.

9.  (Original)  The system of claim 3, further comprising a controller, the controller being configured to operate the system between the first configuration and the second configuration. 

10.  (Original)  The system of claim 9, wherein the controller is configured to operate the system in the first configuration when no radiation, such as extreme ultraviolet radiation, is present in the lithographic apparatus and in the second configuration when radiation, such as extreme ultraviolet radiation, is present in the lithographic apparatus. 

11.  (Original)  The system of claim 9, wherein, when the system is operated from the first configuration to the second configuration, the controller is configured to vary or change a ratio between polarised or s-polarised heating radiation and unpolarised or p-polarised heating radiation to maintain the other portion of the heating radiation that is reflected by the optical component constant.

12.  (Original)  The system of claim 1, further comprising an apparatus for varying or changing at least one property of the heating radiation emitted by the heating radiation source.

13.  (Currently Amended)  The system of claim 12, wherein the apparatus comprises [[an]] the optical device, the optical device configured for varying or changing the at least one property of the heating radiation emitted by the heating radiation source.

14.  (Cancelled)  

15.  (Cancelled)  

16.  (Original)  The system of claim 1, further comprising a plurality of heating radiation sources.

17.  (Original)  The system of claim 16, wherein the plurality of heating radiation sources define an array of heating radiation sources. 

18.  (Original)  The system of claim 16, wherein the system is configured to vary or change the property of the heating radiation emitted by at least one heating radiation source of the plurality of heating radiation sources or each heating radiation source of the plurality of heating radiation sources.

19.  (Original)  The system of claim 16, wherein the system comprises an apparatus for varying or changing at least one property of the heating radiation emitted by the at least one heating radiation source of the plurality of heating radiation sources or each heating radiation source of the plurality of heating radiation sources.

20.  (Currently Amended)  The system of claim 19, wherein the apparatus comprises [[an]] the optical device, the optical device configured for varying or changing the at least one property of the heating radiation emitted by the at least one heating radiation source of the plurality of heating radiation sources. 

21.  (Original)  The system of claim 19, wherein the apparatus comprises a plurality of optical devices, each optical device being associated with a respective heating radiation source of the plurality of heating radiation sources to allow the at least one property of the heating radiation emitted by each heating radiation source of the plurality of heating radiation sources to be varied or changed. 

22.  (Previously Presented)  The system of claim 21, wherein the plurality of optical devices comprises a first optical device configured to allow passage of heating radiation comprising a first polarisation and a second optical device configured to allow passage of heating radiation comprising a second polarisation.

23.  (Original)  The system of claim 22, wherein at least one radiation source of the plurality of radiation sources is associated with the first optical device and at least one other radiation source of the plurality of radiation sources is associated with the second optical device, the at least one radiation source, the at least one other radiation source and the first and/or second optical devices being arranged for heating of an area or location of the optical component. 

24.  (Original)  The system of claim 1, wherein the heating radiation source comprises a tuneable or variable heating radiation source to allow the property of the heating radiation emitted by the heating radiation source to be varied or changed.

25.  (Original)  The system of claim 3, further comprising at least two heating radiation sources, at least one of the at least two heating radiation sources being configured for emitting heating radiation comprising the first property and at least one other of the at least two second heating radiation sources being configured for emitting light comprising the second property.

26.  (Original)  The system of claim 9, wherein the controller is configured to vary or change at least one other property of heating radiation emitted by the heating radiation source or at least one heating radiation source of the plurality of heating radiation sources or each heating radiation source of the plurality of heating radiation sources.

27.  (Original)  A lithographic apparatus comprising:
an illumination system configured to condition a radiation beam;
a support structure constructed to support a patterning device, the patterning device being capable of imparting the radiation beam with a pattern in its cross-section to form a patterned radiation beam;
a substrate table constructed to hold a substrate; and
a projection system configured to project the patterned radiation beam onto the substrate,
wherein the projection system comprises a system for heating an optical component of the lithographic apparatus according to claim 1.

28.  (Currently Amended)  A method comprising:
emitting heating radiation for heating of an optical component of a lithographic apparatus, the lithographic apparatus comprising an optical device configured for dividing the heating radiation emitted by a heating radiation source into a first radiation portion and a second radiation portion, the first radiation portion comprising a first polarisation and the second radiation portion comprising a second polarisation, and an attenuating element, the attenuating element being configured to allow a ratio between the first radiation portion and the second radiation portion to be varied or changed; 
directing the heating radiation onto the optical component, a portion of the heating radiation being absorbed by the optical component and another portion of the heating radiation being reflected by optical component; and  
varying or changing a property of the emitted heating radiation such that the portion of the heating radiation that is reflected by the optical component is constant during operation of the lithographic apparatus.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-13 and 16-28 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a system and a corresponding method for heating an optical component of a lithographic apparatus comprising among other features, a heating radiation source; an optical device for dividing the heating radiation emitted from the heating radiation source into a first radiation portion with a first polasization  and a second radiation portion with a polarisation and along with an attenuating element for allowing a ratio between the first radiation portion and the second radiation portion to be varied or changed and wherein a portion of the heating radiation is absorbed by the optical component and another portion of the heating radiation is reflected by the optical component and wherein the heating radiation that is reflected by the optical component is constant during operation of the lithographic apparatus, as recited in the claims of the present application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124.  The examiner can normally be reached on Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



/HUNG NGUYEN/Primary Examiner, Art Unit 2882